Exhibit 10.2


RESOLUTIONS
OF THE NOMINATING AND GOVERNANCE COMMITTEE
OF THE BOARD OF DIRECTORS
OF TELEDYNE TECHNOLOGIES INCORPORATED


(Adopted on April 25, 2017)


Standing Resolutions for Non-Employee Director Restricted Stock Unit Grants
WHEREAS, on February 21, 2017, the Board of Directors adopted, subject to
approval of the stockholders of the Corporation, the Amended and Restated
Teledyne Technologies Incorporated 2014 Incentive Award Plan (the “Amended
Plan”), and Administrative Rules of the Amended and Restated Teledyne
Technologies 2014 Incentive Award Plan related to Non-Employee Director
Restricted Stock Unit Awards and Fees (the “Rules”).
RESOLVED, that, in accordance with Section VI of the Rules, in the event the
stockholders of the Corporation approve the Amended Plan at the 2017 Annual
Meeting of Stockholders of the Corporation:
(a) Commencing with the Corporation’s 2017 Annual Meeting, on the date of the
Corporation’s Annual Meeting for each year, each incumbent non-employee director
shall be automatically granted an award of restricted stock units subject to the
terms and conditions specified in the Rules, in an amount of restricted stock
units equal to $110,000 divided by the Fair Market Value (as defined in the
Amended Plan) of a share of common stock on the date of grant, rounded down to
the nearest whole unit share; and
(b) Each person who becomes a non-employee director for the first time on a date
after an Annual Meeting date, shall be automatically granted an award of
restricted stock units subject to the terms and conditions specified in the
Rules, effective as of the date such person becomes a non-employee director, in
an amount of restricted stock units equal to $55,000 divided by the Fair Market
Value (as defined in Amended Plan) of a share of common stock on the date of
grant, rounded down to the nearest whole unit share.
FURTHER RESOLVED, that any previous deferral election made by a director under
the Administrative Rules of the Teledyne Technologies 2014 Incentive Award Plan
Related to Non-Employee Director Restricted Stock Unit Awards and





--------------------------------------------------------------------------------




Fees (the “Prior Rules”), shall apply to awards made pursuant to the Rules under
the Amended Plan;
FURTHER RESOLVED, that the foregoing resolution shall remain in effect until
modified or rescinded by further action of the Committee.
Standing Resolutions for Non-Employee Director Retainer Payments
RESOLVED, that, in accordance with Section XIII of the Rules and consistent with
resolutions previously adopted by this Committee under the Prior Rules, in the
event the stockholders of the Corporation approve the Amended Plan at the 2017
Annual Meeting of Stockholders of the Corporation:
(1)
each Non-Employee Director shall be Director’s Retainer Fee Payment of $110,000;



(2)
the Chair of the Audit Committee shall receive an additional Retainer Fee
Payment of $20,000;



(3)
the Chair of the Nominating and Governance Committee shall receive an additional
Retainer Fee Payment of $12,500;



(4)
the Chair of the Personnel and Compensation Committee shall receive an
additional Retainer Fee Payment of $12,500; and



(5)
the Lead Director shall receive an additional Director’s Retainer Fee Payment of
$25,000.







    






2

